Citation Nr: 1549421	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-10 970	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to January 14, 2010, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 





INTRODUCTION

The Veteran served on active duty for training from January 1978 to April 1978.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board previously referred this matter to the Director of the Compensation and Pension Service in May 2014 to determine if the Veteran should be awarded TDIU on an extra-schedular basis, given that the Veteran did not qualify for TDIU under schedular criteria.  In August 2015, the Director determined the Veteran had not demonstrated that he was unable to secure and follow substantially gainful employment, prior to January 14, 2010, and denied entitlement to TDIU on an extra-schedular basis.

Although the Veteran's counsel requested an additional 90 days to submit evidence and argument, the Board finds the record is sufficiently complete.  Moreover, given the disposition of the matter, the Board can discern no prejudice flowing from its desire to finally adjudicate the matter.


FINDING OF FACT

The Veteran's pulmonary and back conditions have prevented him from obtaining and maintaining substantial gainful employment since September 14, 1998. 


CONCLUSION OF LAW

The criteria for a TDIU have been met from September 14, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an earlier effective date for TDIU.  For the following reasons, the Board agrees. 

With regard to the appropriate regulations to apply when determining an effective date for the award of TDIU, the Court has determined that where TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 456 (209).  Instead, the Court has held that when a veteran submits an initial claim for compensation for a disability and an implied claim for TDIU is reasonably raised by the record, then the Board should consider the TDIU claim as part and parcel of  the initial disability rating.  Id.  In such cases, the TDIU effective date will be the same as the effective date of the underlying disability.  Id. 

Accordingly, given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates.  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (2014); 38 C.F.R. § 3.400 (2015). 

For the purposes of this case, a claim is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).

TDIU claims, however, are not subject to the same strict regulations governing formal and informal claims for most other disability claims.  Instead, TDIU claims can be reasonably raised by the evidence in the record instead of formally or informally by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, may be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised). 

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or managing "substantially gainful employment consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19, Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The term "unemployability" as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. Ap. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2015).

A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be treated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the combined rating percentage standards set forth in 38 C.F.R. § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for consideration.  38 C.F.R. § 4.16(b) (2015).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

A review of the evidence reveals the following: In September 1987, the RO rejected the Veteran's claim for entitlement to service connection for a back condition.  In August 1988, the appeal period ended, and the decision became final, as the appeal had not been perfected.

In March 1994, the Veteran submitted a second claim for entitlement to service connection for a back condition; as part of that application, the Veteran included notes from physicians stating that the Veteran was unable to work: In July 1994, a physician documented that the Veteran no longer worked as a grocery store employee due to an injury in his neck.  In March 1994, a physician determined the Veteran could not maintain employment, due to his psychiatric conditions, and was permanently and totally disabled.  Again, in August 1994, a physician determined the Veteran was permanently and totally disabled, due to his psychiatric and back conditions. 
 
In a May 1994 rating decision, the RO denied the claim, finding the Veteran had not submitted new and material evidence sufficient to reopen the claim.  In June 1994, the Veteran submitted a Notice of Disagreement (NOD) to the RO.  In September 1994, the Veteran submitted a Form 9, again disagreeing with the RO's decision on his entitlement to a service-connection for his lower back condition.

In July 1995, however, apparently upon advice of an attorney, the Veteran withdrew his claim, stating that the lawyer told him he was "wasting his time" because he was "not going to win".  On October 27, 1995, the Veteran re-instated his claim for service-connection for his lower back condition, but then, again, withdrew his claim, in a letter dated October 29, 1996.  This is memorialized in a letter sent from the Roanoke RO to the BVA, dated November 7, 1996.  The Veteran's power of attorney at the time, the Virginia Department of Veterans Affairs, was copied on this letter.  On November 27, 1996, the Roanoke RO sent a letter to the Veteran's Congressman, indicating that the Veteran had withdrawn his appeal and no further action would be taken.  Again, the Virginia Department of Veterans Affairs was copied on this letter.   

On September 14, 1998, the Veteran filed a claim for pulmonary disability.  In January 1999, the Veteran submitted another claim for entitlement to service connection for a lower back condition.  As part of his lower back claim, the Veteran submitted the July 1994, March 1994, and August 1994 physician statements documenting the Veteran's inability to maintain employment.  Ultimately, the Veteran was awarded benefits for his pulmonary benefits, effective September 14, 1998.  Effective January 1999, the RO awarded the Veteran 10 percent disability for his degenerative joint disease of the lumbar spine.

Many years later, the Veteran again submitted physician statements confirming the Veteran was still unable to work.  A June 2009 letter from the Veteran's private physician demonstrates that the Veteran was unable to work due to his service-connected pulmonary condition.  In August 2009, the Veteran's private treating physician determined that the Veteran's lower back condition prevented him from working, and the Veteran's lawyer noted that the physician's statement supported the Veteran's claim for TDIU.  

In August 2010, the Veteran submitted an application for increased compensation based on unemployability.  In it, the Veteran stated he had become too disabled to work in 1991 and had not worked since.  In January 2010, the RO granted the Veteran's request for TDIU, with an effective start date of January 14, 2010.

The Veteran submitted an NOD and a Form 9 for this decision, claiming entitlement to an earlier effective date for TDIU.  In May 2014, the Board determined that it was unable to grant the Veteran's request for an earlier effective date because the Veteran had not met the schedular criteria and accordingly referred the case to the Director of Compensation Services.  

In August 2015, the Director of Compensation Service determined that the Veteran was not eligible for TDIU on an extra-schedular basis, and returned the case to the RO. 

First, the Board finds that the Veteran's request for TDIU was received by VA on September 14, 1998, the date on which VA received the Veteran's claim for service connection for a pulmonary condition.  When the Veteran submitted his application for entitlement to service connection for his lower back condition, he submitted several notes from physicians documenting his inability to work.  Although he did not formally make a request for TDIU, the record reasonably raised it.  Rice at 453-54 (when evidence of unemployability is submitted during the court of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability will be considered to have been raised by the record as "part and parcel" of the underlying claim).  

Although the record demonstrates that the Veteran submitted the same notes from physicians when he submitted his lower-back claim in 1994, the Veteran withdrew any implicit TDIU request when he properly withdrew his lower back claim in July 1995 and October 1996.  38 C.F.R. § 20.204 (2015) (withdrawal requests, except for those made at a hearing, must be made in writing).  Because the Veteran withdrew that TDIU request, the Board cannot use 1994 as an earlier TDIU submission date. 

VA grants TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or managing "substantially gainful employment consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
  
The Board notes, as a threshold matter, that the Veteran is not eligible for TDIU under the schedular criteria as of September 14, 1998-at that time, the Veteran was in receipt of a rating for bronchial asthma, falling far short of the schedular criteria.  Nonetheless, because the Veteran demonstrated that he was precluded from employment due to service-connected disabilities, and his service-connected disabilities were of sufficient severity to produce unemployability, he can be awarded TDIU eligibility on an extra-schedular basis. 

Additionally, the Veteran neither completed an application for unemployment in September 1998 or January 1999 nor underwent an occupational examination.  Without those two critical pieces of evidence, it is difficulty to conclusively determine whether or not the Veteran was precluded from employment due to his service-connected disabilities.  Nonetheless, the Veteran should not be disadvantaged due to mistakes made by the RO.  Had the RO properly determined the Veteran was submitting a TDIU request back in 1998 and 1999 and ordered the appropriate examinations and forms, the record would be more complete. 

As it is, the only evidence before the Board are several notes from physicians saying the Veteran was unable to work and a statement from the Veteran saying he was unable to work due to service-connected disabilities from 1994 onward.  As the Director of Compensation mentioned, it is true that the physician statements do not conclusively explain the rationale for their conclusion that the Veteran was unable to work at that time.  Nonetheless, there is no evidence contradicting their conclusions, and it is impossible to go back in time and order that the Veteran undergo the appropriate examinations and complete the appropriate forms.  

Moreover, the evidence clearly demonstrates that the Veteran's service-connected back and pulmonary condition significantly hindered his ability to work.  The Veteran's inability to lift and carry, concentrate, bend, or stoop, as well as his bronchial asthma, prevented him from obtaining physical employment, and his education level prevented him from obtaining sedentary employment.  

Accordingly, the Board finds that the record-particularly the multiple notes from doctors, as well as the Veteran's statements that he was unable to work-demonstrates that the evidence in favor of a September 14, 1998 TDIU effective date for the Veteran is at least in equipoise.  This is the earliest date to which the Board can grant TDIU.  

In determining entitlement to disability compensation, the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  Given the above, the Board finds that the cumulative evidence in favor of an effective date of September 14, 1998, is at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).    


ORDER

Entitlement to TDIU is granted, effective September 14, 1998.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


